—In an action, inter alia, to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 16, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant merely sponsored the race in which the injured plaintiff participated. The defendant was not in any way involved in the design, layout, maintenance, or control of the race course, and was not in a position to assume such control. Accordingly, the defendant owed no duty of care to the plaintiffs (see, Mongello v Davos Ski Resort, 224 AD2d 502; Johnson v Cherry Grove Is. Mgt., 175 AD2d 827; McGrath v United Hosp., 167 AD2d 518; Vogel v West Mtn. Corp., 97 AD2d 46).
We reject the plaintiffs’ contention that summary judgment is premature because more discovery is needed (see, Abbenanate v Tyree Co., 228 AD2d 529, 530). Bracken, J. P., Pizzuto, Altman, Krausman and Lerner, JJ., concur.